
	

114 HRES 516 IH: Recognizing the individuals who have served, or are serving, in the Armed Forces and have also served, or are serving, as a peace officer or as a first responder and expressing support for the designation of November 10 as Armed Forces, Peace Officer, and First Responder Dual Service Recognition Day.
U.S. House of Representatives
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 516
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2015
			Mr. Wenstrup submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the individuals who have served, or are serving, in the Armed Forces and have also
			 served, or are serving, as a peace officer or as a first responder and
			 expressing support for the designation of November 10 as Armed Forces,
			 Peace Officer, and First Responder Dual Service Recognition Day.
	
	
 Whereas members of the Armed Forces, peace officers, and first responders choose to run toward danger rather than away from it in times of need;
 Whereas members of the Armed Forces, peace officers, and first responders serve and defend the public safety 365 days a year;
 Whereas members of the Armed Forces, peace officers, and first responders often fail to receive recognition or appreciation for their consistent acts of service;
 Whereas it is particularly fitting to recognize individuals who are twice the servant, placing themselves at risk to defend the United States in the Armed Forces and sacrificing to protect and serve communities in the United States as a peace officer or as a first responder; and
 Whereas November 10 would be an appropriate date to designate as Armed Forces, Peace Officer, and First Responder Dual Service Recognition Day in recognition of the selfless Americans who have served in the Armed Forces and as a peace officer or as a first responder: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors individuals who have chosen to serve in the Armed Forces and also as a peace officer or as a first responder; and
 (2)supports the designation of Armed Forces, Peace Officer, and First Responder Dual Service Recognition Day.
			
